Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered. Claims 1-3, 5-7 & 9-10 remain pending in the application wherein claims 1 & 3 are the only sole pending claims in independent form. Claims 3 & 6 were amended. Claims 4 & 8 remain cancelled. Claims 1-2 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 03/01/2022.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 1-2 directed to Group I, non-elected without traverse. Accordingly, claims 1-2 have been cancelled (Examiner’s Amendment below).

Claim Objections
4.	The claim objections of claim 3 are withdrawn.


Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b), of claims 3, 5-7 & 9-10 are withdrawn per amendments of claim 3.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Anderhuber (US 2014/0329033 A1) of claims 3, 5-7 & 9-10 are withdrawn per amendments of claim 3 and Applicants arguments being persuasive.

7.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0010943 A1: [0036]-[0039]; fig. 2.

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Farhad Shir on 09/07/2022.
Claim 3 in the application has been amended as follows: 
A device for controlling flow of liquid zinc in a zinc pot for hot-dip galvanization, the device comprising: 
2Application No. 16/492,011Attorney Docket No. 128022-OOO1USO1traveling wave magnetic field generators arranged transversely and longitudinally in the zinc pot; and 
a control device for the traveling wave magnetic field generators, 
wherein the traveling wave magnetic field generators comprise left, right, front and back traveling wave magnetic field generators [[are]] disposed above a surface of the liquid zinc on a left side, a right side, a front end of the zinc pot and a zone between a strip steel and a furnace snout, respectively; 
wherein the front traveling wave magnetic field generators and the back traveling wave magnetic field generators constitute transverse traveling wave magnetic field generators, wherein the left traveling wave magnetic field generators and the right traveling wave magnetic field generators constitute longitudinal traveling wave magnetic field generators, wherein the left traveling wave magnetic field generators and the right traveling wave magnetic field generators extend beyond the back traveling wave magnetic field generators to a rear end of the zinc pot, 
wherein the front traveling wave magnetic field generators comprise a first front traveling wave magnetic field generator and a second front traveling wave magnetic field generator, the back traveling wave magnetic field generators comprising a first back traveling wave magnetic field generator and a second back traveling wave magnetic field generator, 
wherein the first front traveling wave magnetic field generator and the first back traveling wave magnetic field generator excite a traveling wave electromagnetic field that [[drive]] drives a portion of the liquid zinc in the zinc pot to flow to the left side of the zinc pot, and at a same time, the second front traveling wave magnetic field generator and the second back traveling wave magnetic field generator excite a traveling wave electromagnetic field that [[drive]] drives another portion of the liquid zinc in the zinc pot to flow to the right side of the zinc pot, and 
wherein the control device for the traveling wave magnetic field generators controls an energizing interval of the traveling wave magnetic field generators, so that the traveling wave magnetic field generators are powered intermittently, to control the liquid zinc to alternate between flowing and non-flowing.

9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 1-2 directed to Group I, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 1-2 have been cancelled.

Reasons for Allowance
10.	Claims 3, 5-7 & 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 3 recites “A device for controlling flow of liquid zinc in a zinc pot for hot-dip galvanization, the device comprising: 
2Application No. 16/492,011Attorney Docket No. 128022-OOO1USO1traveling wave magnetic field generators arranged transversely and longitudinally in the zinc pot; and 
a control device for the traveling wave magnetic field generators, 
wherein the traveling wave magnetic field generators comprise left, right, front and back traveling wave magnetic field generators disposed above a surface of the liquid zinc on a left side, a right side, a front end of the zinc pot and a zone between a strip steel and a furnace snout, respectively; 
wherein the front traveling wave magnetic field generators and the back traveling wave magnetic field generators constitute transverse traveling wave magnetic field generators, wherein the left traveling wave magnetic field generators and the right traveling wave magnetic field generators constitute longitudinal traveling wave magnetic field generators, wherein the left traveling wave magnetic field generators and the right traveling wave magnetic field generators extend beyond the back traveling wave magnetic field generators to a rear end of the zinc pot, 
wherein the front traveling wave magnetic field generators comprise a first front traveling wave magnetic field generator and a second front traveling wave magnetic field generator, the back traveling wave magnetic field generators comprising a first back traveling wave magnetic field generator and a second back traveling wave magnetic field generator, 
wherein the first front traveling wave magnetic field generator and the first back traveling wave magnetic field generator excite a traveling wave electromagnetic field that drives a portion of the liquid zinc in the zinc pot to flow to the left side of the zinc pot, and at a same time, the second front traveling wave magnetic field generator and the second back traveling wave magnetic field generator excite a traveling wave electromagnetic field that drives another portion of the liquid zinc in the zinc pot to flow to the right side of the zinc pot, and 
wherein the control device for the traveling wave magnetic field generators controls an energizing interval of the traveling wave magnetic field generators, so that the traveling wave magnetic field generators are powered intermittently, to control the liquid zinc to alternate between flowing and non-flowing.” The closest prior art of record Anderhuber (US 2014/0329033 A1), does not teach nor suggest “wherein the left traveling wave magnetic field generators and the right traveling wave magnetic field generators extend beyond the back traveling wave magnetic field generators to a rear end of the zinc pot,… wherein the first front traveling wave magnetic field generator and the first back traveling wave magnetic field generator excite a traveling wave electromagnetic field that drives a portion of the liquid zinc in the zinc pot to flow to the left side of the zinc pot, and at a same time, the second front traveling wave magnetic field generator and the second back traveling wave magnetic field generator excite a traveling wave electromagnetic field that drives another portion of the liquid zinc in the zinc pot to flow to the right side of the zinc pot, and wherein the control device for the traveling wave magnetic field generators controls an energizing interval of the traveling wave magnetic field generators, so that the traveling wave magnetic field generators are powered intermittently, to control the liquid zinc to alternate between flowing and non-flowing” as in the context of independent claim 3. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717